  Case 3:20-cv-00694-JPG Document 4 Filed 07/16/20 Page 1 of 4 Page ID #13




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES STROUSE, #15976-078,                        )
                                                  )
                               Plaintiff,         )
                                                  )
vs.                                               )     Case No. 20-cv-00694-JPG
                                                  )
USA,                                              )
WILLIAM BARR,                                     )
WARDEN – FCI GREENVILLE,                          )
and JOHN DOES 1-200,                              )
                                                  )
                                Defendants.       )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is now before the Court for consideration of an “Emergency Preliminary

Injunction/Temporary Restraining Order” filed by Plaintiff James Strouse on July 15, 2020.

(Doc. 1). Plaintiff is an inmate in the custody of the Federal Bureau of Prisons (BOP). He

transferred from the United States Penitentiary in Marion, Illinois, to the Federal Correctional

Institution in Greenville, Illinois, in late June 2020. (Id. at 1-5). In his motion, Plaintiff complains

that he was denied access to his legal paperwork and the electronic law library for two weeks at

both facilities, including USP-Marion (June 7 – June 23, 2020) and FCI-Greenville (June 23 – July

6, 2020). (Id.). Consequently, he was unable to file briefs in three cases: Strouse v. Warden,

No. 20-cv-473-SMY (S.D. Ill. filed May 20, 2020) (habeas action); Strouse v. Warden, No. 20-cv-

379-NJR (S.D. Ill. filed April 28, 2020) (habeas action); United States v. Strouse, App. No. 4:09-

cr-46-ALM-KJP-1 (5th Cir. dismissed May 21, 2020) (appeal). Plaintiff seeks a preliminary

injunction and/or temporary restraining order: (1) declaring that he has been denied access to the

electronic law library; and (2) prohibiting retaliation against him for filing this motion. (Id. at 5).


                                                   1
    Case 3:20-cv-00694-JPG Document 4 Filed 07/16/20 Page 2 of 4 Page ID #14




Due to the urgent nature of the request, the Court will take up this matter without delay. Wheeler

v. Wexford Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012).

        The Court notes three threshold problems. First, Plaintiff neglected to file a complaint with

the motion. The Federal Rules of Civil Procedure provide that “[a] civil action is commenced by

filing a complaint with the court.” FED. R. CIV. P. 3. In fact, “the first step in the action is the

filing of the complaint.” Id., Advisory Committee Notes, 1937 Adoption. Without one, the Court

cannot ascertain the basis for jurisdiction. See Bell v. Hood, 327 U.S. 678, 681-82 (1946); Greater

Chicago Combine and Ctr. v. City of Chicago, 431 F.3d 1065, 1069-70 (7th Cir. 2005). The

motion cannot serve as Plaintiff’s complaint here because Plaintiff identifies no basis for

jurisdiction in it, such as 28 U.S.C. § 1331, Bivens, the Federal Tort Claims Act, etc. He also fails

to mention any of the defendants in connection with his claims, making it impossible to determine

whether he has stated (or could state) a claim against them. Given these deficiencies, the Court

finds that no complaint has been filed and no action properly commenced.

        Second, Plaintiff failed to pay the $400.00 filing fee for this action and did not submit an

application for leave to proceed in forma pauperis (IFP). He incurred the obligation to pay a filing

fee for the action when he file the motion.1 See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). He can either prepay the full filing fee of $400.00, which

includes an administrative fee of $50.00, or seek leave to pay a reduced fee of $350.00, which

excludes payment of the $50.00 administrative fee, over time according to a statutory formula by

filing a Motion and Affidavit to Proceed in District Court Without Prepaying Fees or Costs



1
  Effective May 1, 2013, the filing fee for a civil case increased from $350.00 to $400.00, by the addition
of a new $50.00 administrative fee for filing a civil action, suit, or proceeding in a district court. See Judicial
Conference Schedule of Fees - District Court Miscellaneous Fee Schedule, 28 U.S.C. § 1914, No. 14. A
litigant who is granted IFP status, however, is exempt from paying the $50.00 fee.


                                                        2
  Case 3:20-cv-00694-JPG Document 4 Filed 07/16/20 Page 3 of 4 Page ID #15




(IFP Motion). On July 15, 2020, the Clerk of this Court notified Plaintiff of his obligation to pay

the filing fee. (Doc. 2). He has been given thirty (30) days to pay the $400.00 fee or to file a

properly completed IFP Motion. The Clerk warned Plaintiff that failure to do one or the other

would result in dismissal of this case. This deadline has not yet passed, but Plaintiff’s obligation

remains.

       Finally, the Court notes that none of Plaintiff’s cases have pending deadlines—and

certainly no briefing schedule. His criminal appeal was dismissed on May 21, 2020, more than

two weeks before the events he describes in his motion. See United States v. Strouse, App. No.

4:09-cr-46-ALM-KJP-1 (5th Cir. dismissed May 21, 2020) (appeal). His two habeas actions have

not even been screened. Strouse v. Warden, No. 20-cv-473-SMY (S.D. Ill. filed May 20, 2020)

(habeas action); Strouse v. Warden, No. 20-cv-379-NJR (S.D. Ill. filed April 28, 2020) (habeas

action). Therefore, Plaintiff’s claim for denial of court access—much like his fear of retaliation—

appears to be purely speculative at this point. Plaintiff should submit a motion for an extension of

any anticipated deadlines in his habeas cases or his appeal, if he believes it is necessary to do so.

To assist him, the Clerk’s Office shall be directed to provide Plaintiff with a courtesy copy of the

docket sheet in both habeas cases for his review and further action.

                                            Disposition

       IT IS ORDERED that Plaintiff’s Motion for Emergency Preliminary Injunction/

Temporary Restraining Order (Doc. 1) is DISMISSED without prejudice.

       IT IS ORDERED that Plaintiff must file a Complaint on or before August 14, 2020, if he

would like to proceed with this action. Plaintiff is strongly encouraged to use this Court’s standard

civil rights complaint form when doing so. He should list this case number (No. 20-cv-694-JPG)

on the first page of the document. The Court will not accept a piecemeal amendment, so the



                                                 3
  Case 3:20-cv-00694-JPG Document 4 Filed 07/16/20 Page 4 of 4 Page ID #16




Complaint must stand on its own without reference to any prior document. It is also subject to

preliminary review under 28 U.S.C. § 1915A.

       IT IS ORDERED that the $400.00 filing fee for this action or a properly completed IFP

Motion are due on or before August 14, 2020. (See Doc. 2).

       Plaintiff is WARNED that failure to comply with this Order by the deadline set forth herein

will result in dismissal of this case and imposition of a $400.00 filing fee for the action. See FED.

R. CIV. P. 41(b). Further, regardless of whether Plaintiff files an IFP Motion, a separate order shall

issue for the deduction of payments from Plaintiff’s prison trust fund account until the respective

fee is paid in full. See 28 U.S.C. § 1915(b).

       The CLERK is DIRECTED to provide Plaintiff with a blank Civil Rights Complaint form

and IFP Motion, as well as a copy of the docket sheet in Strouse v. Warden, No. 20-cv-473-SMY

and Strouse v. Warden, No. 20-cv-379-NJR.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: July 16, 2020
                                                              s/J. Phil Gilbert
                                                              J. PHIL GILBERT
                                                              U.S. District Judge




                                                  4
